Citation Nr: 1732409	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  04-35 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for service-connected residuals of a right tibia and fibula fracture (right knee disability).


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Marine Corps from August 1984 to July 1986.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In May 2016, the Board granted an increased rating for 30 percent for the Veteran's right knee disability, which the Veteran appealed to the United States Court of Appeals for Veterans Claims ("CAVC" or "the Court").  In February 2017, the Court issued an order that vacated the Board decision denying an increased rating in excess of 30 percent and remanded the claim for compliance with a Joint Motion for Remand (JMR).

In an August 2015 rating decision, the Veteran was granted a total disability rating based on individual unemployability as a result of service connected disabilities (TDIU) and Dependent's Educational Assistance.  In April 2016, the Veteran filed a notice of disagreement as to the effective dates assigned.  In the May 2016 Board decision, the RO was instructed to furnish the Veteran a statement of the case.  The Veteran was informed that in order to perfect an appeal of the claims, the Veteran must still timely file a substantive appeal.  As instructed in the Board's May 2016 remand, a statement of the case was issued in October 2016.  The Veteran had 60 days to submit a substantive appeal, but he failed to do so.  For these reasons, the Board finds that there is no perfected appeal to the Board as to these issues, and it does not have jurisdiction over them.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the February 2017 JMR, the parties agreed that the Board relied on an inadequate VA examination in support of the May 2016 Board decision.  In April 2014, the Veteran was afforded a VA examination for his right knee disability.  However, the VA examiner did not include separate findings for range of motion on active and passive testing, and in both weight bearing and non-weight bearing modes.  The VA medical examiner also did not explain why such measurements could not be taken.  VA musculoskeletal examinations that do not include these measurements, or a statement that they cannot be taken, are inadequate.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, as directed by the JMR, the Veteran should be afforded a new VA examination to determine the current nature and severity of his service-connected right knee disability that is consistent with the requirements in Correia.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected right knee disability.

The examiner should make specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, or incoordination associated with the use of the right knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss of the right knee due to pain or any of the other symptoms listed above during flare-ups or with repeated use.  To the extent possible, the examiner should express any additional functional loss in terms of additional degrees of limited motion.

In so doing, the examiner should ensure to the extent possible, consistent with 38 C.F.R. § 4.59, that the examination report include the results of the Veteran's active and passive motion in both weight bearing and non-weigh bearing modes, in addition to the results following repetitive motion testing.  If it is not possible to complete any of the range of motion testing described above, it should be explained why.  Failure to do so will result in an examination report being found inadequate.

2.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

